Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 7.31.2020. In view of this communication, claims 1-20 are now pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 18 recites in part the limitation “hinge coupling”. However, there is no numerical reference anywhere in the drawings. To advance prosecution, Examiner will interpret hinge coupling to be part of the hinge assembly. All claim limitations must be simply and clearly shown in the drawing or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-12, 16-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20150077033 A1), hereinafter referred to as Lee,  in view of Knaian et al(US 20160164394 A1), hereinafter referred to as Knaian.
Regarding Claim 1 , Lee discloses an assembly (Fig 2A, 2B below) comprising: 
a rotor (Fig 2B, 50) that defines a rotor axis (Fig 2A, AA) and that comprises a number of permanent magnets (Fig 2A, 52, 53, Fig 2B, N,S,N,S,N,S); 
a stator (Fig 2A, Fig 2B, 20) that defines a stator axis (Fig 2A, AA), coaxially aligned with the rotor axis (Fig 2A, 2B disclose both to be co axial), and that comprises a number of magnets [Para 0045]; and 
a controller [Para 0021, 0022] that controls polarity [Para 0007, Para 0051] of the magnets [Para 0045] to rotate the rotor about the rotor axis [Para 0051].  
Lee does not explicitly disclose that a stator comprises a number of electropermanent magnets.
Knaian discloses that a stator (Knaian, Fig 9B below, 910) comprises a number of electropermanent magnets (Knaian, Fig 9B, 970, 950) [Para 0070].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the assembly of Lee with rotor having permanent magnets with the electropermanent magnet stator as taught by Knaian in order to have residual forces in the rotor during power switching in the coils and thus enable continuous motion [Knaian, Para 0011]. 

    PNG
    media_image1.png
    573
    557
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    517
    411
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    619
    592
    media_image3.png
    Greyscale

Regarding Claim 6, Lee in view of Knaian discloses the assembly of claim 1. Lee in view of Knaian further discloses  the number of electropermanent magnets is at least three (Knaian, Fig 9B discloses 6 electropermanent magnets. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the assembly of Lee in view of Knaian with the number of electropermanent magnets to be at least 3 as further taught by Knaian to achieve the desired positional accuracy. 
Regarding Claim 7, Lee in view of Knaian discloses the assembly of claim 1. Lee in view of Knaian further discloses the number of permanent magnets is at least four (Lee, Fig 2A above, 52, 53, Fig 2B, N,S,N,S,N,S).  
Regarding Claim 8, Lee in view of Knaian discloses the assembly of claim 1. Lee in view of Knaian further discloses  the number of permanent magnets (Lee, Fig 2A above, 52, 53, Fig 2B, N,S,N,S,N,S), that are not electropermanent magnets, exceeds the number of electropermanent (Knaian, Fig 9B above, 970, 950) [Para 0070] magnets (Lee, Fig 2B, 31a) ( Lee Fig 2B shows 6 rotor permanent magnets and 5 stator electromagnets) .  
Regarding Claim 9, Lee in view of Knaian discloses the assembly of claim 1. Lee in view of Knaian further discloses the permanent magnets (Lee, Fig 2A above, 52, 53, Fig 2B, N,S,N,S,N,S), are disposed at angular increments (Lee, Fig 2B, Rn)with respect to the rotor axis (Lee, Fig 2A, AA).  
Regarding Claim 10, Lee in view of Knaian discloses the assembly of claim 9. Lee in view of Knaian further discloses the angular increments are defined by an increment angle (Lee, Fig 2B above, Rn), wherein the increment angle, in degrees, is defined by 360 degrees divided by the number of permanent magnets (Annotated Lee, Fig 2B discloses Rn = 360 divided by number of permanent magnets).  
Regarding Claim 11, Lee in view of Knaian discloses the assembly of claim 9. Lee in view of Knaian further discloses  the electropermanent magnets (Knaian, Fig 9B above, 970, 950) [Para 0070] are disposed at angular increments (Knaian, Fig 9B, An) with respect to the stator axis (Knaian, Fig 9B, AA). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the assembly of Lee in view of Knaian with the electromagnets disposed at angular increments as further taught by Knaian to achieve smooth rotational motion.
Regarding Claim 12, Lee in view of Knaian discloses the assembly of claim 11. Lee in view of Knaian further discloses the angular increments (Lee, Fig 2B above, Rn)  of the permanent magnets (Lee, Fig 2A above, 52, 53, Fig 2B, N,S,N,S,N,S, that are not electropermanent magnets, differ from the angular increments of the electropermanent (Knaian, Fig 9B, 970, 950) magnets (Lee, Fig 2B, 31a). ( Lee Fig 2B shows 6 rotor permanent magnets and 5 stator electromagnets, hence the angular increments are different).
Regarding Claim 16, Lee in view of Knaian discloses the assembly of claim 1. Lee in view of Knaian further discloses the permanent magnets comprise NdFeB magnets [Knainan, Para 0042].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the assembly of Lee in view of Knaian with the permanent magnets comprising NdFeB magnets as further taught by Knaian in order to adequate flux density (NdFeB are some of the strongest magnets available).
Regarding Claim 17, Lee in view of Knaian discloses the assembly of claim 1. Lee in view of Knaian further discloses the controller [Lee, Para 0021, 0022] controls current [Lee, Para 0007, 0068] to the electropermanent (Knaian, Fig 9B above, 970, 950) magnets (Lee, Fig 2B above, 31a) to control polarity [Para 0007, Para 0051] of the electropermanent magnets to rotate the rotor about the rotor axis [Para 0051].    
Regarding Claim 20, Lee discloses a method (method is contained within the structure) comprising: 
in an assembly (Fig 2A, 2B above) that comprises a rotor (Fig 2B, 50)  that defines a rotor axis (Fig 2A, AA) and that comprises a number of permanent magnets (Fig 2A, 52, 53, Fig 2B, N,S,N,S,N,S), a stator (Fig 2A, Fig 2B, 20) that defines a stator axis (Fig 2A, AA), coaxially aligned with the rotor axis (Fig 2A, 2B disclose both to be co axial), and that comprises a number of magnets [Para 0045], and a controller [Para 0021, 0022] that controls polarity [Para 0007, Para 0051] of the magnets [Para 0045] to rotate the rotor about the rotor axis [Para 0051], issuing a control signal to control polarity of the magnets to rotate the rotor.
Lee does not explicitly disclose that a stator comprises a number of electropermanent magnets.
Knaian discloses that a stator (Knaian, Fig 9B above, 910) comprises a number of electropermanent magnets (Knaian, Fig 9B, 970, 950) [Para 0070].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the method of Lee with rotor having permanent magnets with the electropermanent magnet stator as taught by Knaian in order to have residual forces in the rotor during power switching in the coils and thus enable continuous motion [Knaian, Para 0011]. 
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee  in view of Knaian and Yu (CN104795960A).
Regarding Claim 2 , Lee in view of Knaian discloses the  assembly of claim 1.  Lee in view of Knaian discloses the controller controls rotation of the rotor about the rotor axis as shown above but does not explicitly disclose a step angle that is less than 360 degrees. 
Yu discloses a step angle that is less than 360 degrees [Yu, Para 0063, 0064, 0065] (3 degrees is less than 360 degrees).
Regarding Claim 3 , Lee in view of Knaian and Yu discloses the assembly of claim 2.  Lee in view of Knaian and Yu further discloses the step angle is less than or equal to 90 degrees [Yu, Para 0063, 0064, 0065] (3 degrees is less than 90 degrees).
For claims 2 and 3, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the assembly of Lee in view of Knaian with the step angle less than 360 and 90 degrees as taught by Yu in order to achieve the positional accuracy needed.
Regarding Claim 4, Lee in view of Knaian discloses the assembly of claim 1. Lee in view of Knaian further discloses  the electropermanent magnets (Knaian, Fig 9B above, 970, 950) [Para 0070] are disposed at angular increments (Knaian, Fig 9B, An) with respect to the stator axis (Knaian, Fig 9B, AA). Lee in view of Knaian does not explicitly disclose  the angular increments define, at least in part, step angles.
Yu discloses the angular increments define, at least in part, step angles. (Yu discloses a step angle that is less than the angular increment (Yu, Fig 3 shows 6 stator electromagnets = 60 degrees and Yu, Para 0063, 0064, 0065 discloses step angle of  3 degrees).  
Regarding Claim 5, Lee in view of Knaian and Yu discloses the assembly of claim 4. Lee in view of Knaian and Yu further discloses the controller[Lee, Para 0021, 0022]  controls polarity of at least a portion of the electropermanent (Knaian, Fig 9B above, 970, 950) [Para 0070] magnets [Lee, Para 0007, Para 0051] to rotate the rotor (Lee, Fig 2B above, 50) by at least one of the step angles [Yu, Para 0063, 0064, 0065].  
For claims 4 and 5, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the assembly of Lee in view of Knaian with the increment angle and step angle as taught by Yu to achieve positional accuracy needed.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee  in view of Knaian and Shim et al( US 9882461 B2), hereinafter referred to as Shim.
Regarding Claim 13, Lee in view of Knaian discloses the assembly of claim 11 including the angular increments (Knaian, Fig 9B above, An) of the electropermanent (Knaian, Fig 9B, 970, 950) [Para 0070] magnets are defined by an increment angle (Knaian, Fig 9B, An) with respect to the stator axis (Knaian, Fig 9B, AA) and wherein the angular increments (Lee, Fig 2B above, Rn)  of the permanent magnets (Lee, Fig 2A above, 52, 53, Fig 2B, N,S,N,S,N,S) that are not electropermanent magnets, are defined by an increment angle (Lee, Fig 2B, Rn)  with respect to the rotor axis (Lee, Fig 2A, AA).  
Lee in view of Knaian does not disclose increment angle of the permanent magnets of the rotor with respect to the rotor axis exceeds the increment angle of the magnets with respect to the stator axis.  
Shim discloses increment angle (Shim, Fig 1 below, AOC) of the permanent magnets (Shim, Fig 1, 120) of the rotor (Shim, Fig 1, 100) with respect to the rotor axis (Shim, Fig 1, O) exceeds the increment angle (Shim, Fig 1, AOB) of the magnets (Shim, Fig 1, 230, 220) with respect to the stator axis (Shim, Fig 1, O).    

    PNG
    media_image4.png
    598
    516
    media_image4.png
    Greyscale


Regarding Claim 14, Lee in view of Knaian and Shim discloses the assembly of claim 13. Lee in view of Knaian and Shim further discloses the increment angle (Shim, Fig 1 above, AOB) of the electropermanent (Knaian, Fig 9B above, 970, 950) [Para 0070] magnets is less than or equal to 60 degrees (Angle AOB is 360 divided by 8 = 45 degrees) and wherein the increment angle (Shim, Fig 1, AOC) of the permanent magnets (Shim, Fig 1, 120), that are not electropermanent magnets, is less than or equal to 90 degrees (Angle AOC is 360 divided by 6 = 60 degrees).  
For claims 13, 14, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the assembly of Lee in view of Knaian with the rotor increment angle greater than the stator incremental angle and with each being lesser than 60 degree and 90 degree respectively to have the right number combination of electromagnets and permanent magnets as taught by Shim for desired positional accuracy.
Regarding Claim 15, Lee in view of Knaian discloses  the assembly of claim 1. Lee in view of Knaian discloses the controller  [Lee, Para 0021, 0022] but does not explicitly disclose it comprises at least one of a clockwise rotation control sequence and a counterclockwise control sequence. 
Shim discloses  a clockwise rotation control sequence and a counterclockwise control sequence [Shim, Col 6, 50-51].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the assembly of Lee in view of Knaian including the controller with a clockwise rotation control sequence and a counterclockwise control sequence as taught by Shim in order to reach the desired rotational position in the desired time.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee  in view of Knaian and Norton(US 20200403483 A1).
Regarding Claim 18, Lee in view of Knaian discloses  the assembly of claim 1. Lee in view of Knaian does not disclose a hinge assembly and a hinge coupling that operatively couples the rotor to the hinge assembly, wherein rotation of the rotor about the rotor axis causes rotation of a component of the hinge assembly.  
Norton discloses a hinge assembly (Norton, Fig 2 below, 124)[Norton, Para 0057] and a hinge coupling (see claim objection) that operatively couples the rotor [Norton, Para 0057] to the hinge assembly, wherein rotation of the rotor about the rotor axis [Norton, Para 0057] causes rotation of a component [Norton, Para 0057] of the hinge assembly.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the assembly of Lee in view of Knaian with a hinge assembly  where a rotor rotation causes rotation of a hinge assembly component as taught by Norton in order to move the component to its desired position.

    PNG
    media_image5.png
    413
    652
    media_image5.png
    Greyscale

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee  in view of Knaian,  Norton and Holung et al(US 20170220077 A1), hereinafter referred to as Holung .
Regarding Claim 19, Lee in view of Knaian and Norton discloses the assembly of claim 18. Lee in view of Knaian and Norton does not disclose the component comprises a leaf and further comprising a display housing coupled to the leaf, wherein the hinge assembly rotatably couples the display housing to a keyboard housing.  
Holung discloses the component (Holung, Fig 3 below, 320, 302, 304) comprises a leaf (Holung, Fig 3, 340-1, 340-2) and further comprising a display housing (Holung, Fig 3, 304) coupled to the leaf (Holung, Fig 3, 340-2), wherein the hinge assembly (Holung, Fig 3, 320) rotatably couples the display housing (Holung, Fig 3, 304) to a keyboard housing (Holung, Fig 3, 302).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the assembly of Lee in view of Knaian and Norton with a hinge assembly connected with a keyboard and display housing as taught by Holung to have controlled relative rotational displacement between each other.

    PNG
    media_image6.png
    514
    776
    media_image6.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mizumaki (US20120200180A1) discloses a motor capable of performing mechanical position adjustment of a magnetic detection unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832             


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832